Exhibit 10 (ee) FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made effective as of the 24th day of December, 2009 by and among TASTY BAKING COMPANY, a Pennsylvania corporation (“Company”), the direct and indirect subsidiaries of the Company from time to time parties to the Credit Agreement (as defined below) (the “Subsidiary Borrowers” and with the Company, collectively, the “Borrowers”), each lender from time to time party to the Credit Agreement (collectively, the “Lenders” and individually, a “Lender”), and CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer (the “Agent”). BACKGROUND A. Borrowers, Lenders and Agent have previously entered into a certain Credit Agreement dated September 6, 2007, amended by (i) that certain First Amendment to Credit Agreement dated December 12, 2007, (ii) that certain Second Amendment to Credit Agreement dated July 16, 2008 (the “Second Amendment”) and (iii) that certain Third Amendment to Credit Agreement dated October 29, 2008 (as amended and as may be further amended, supplemented or restated from time to time, the “Credit Agreement”), pursuant to which, inter alia, Agent and Lenders agreed to extend to Borrowers certain credit facilities subject to the terms and conditions set forth therein. B. Borrowers, Lenders and Agent have agreed to amend the terms of the Credit Agreement in accordance with the terms and conditions hereof. C. Capitalized terms used herein and not otherwise defined in this Amendment shall have the meanings set forth therefor in the Credit Agreement. NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Definitions. 1.1 The definition of “EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby amended and restated to read in its entirety as follows: ““EBITDA” means with respect to Borrowers and their Subsidiaries for any period of four (4) consecutive quarters, consolidated net income (excluding Option Proceeds and extraordinary gains and losses), plus the sum of (a) income tax expense, (b) Interest Expense, (c) depreciation and amortization, (d) non-cash pension charges, but only to the extent such non-cash pension charges do not exceed fifteen percent (15%) of the Tangible Net Worth as determined at the end of such period, (e) any other non-cash gains to or non-cash charges against net income acceptable to the Agent and the Required Lenders (which shall include a non-cash charge against net income in connection with stock-based compensation), and (f) accrued rent expense (net of any cash rent paid) in connection with the Navy Yard Lease, less any non-cash pension gains during such period, in each case to the extent deducted in determining net income, as determined for the Borrowers and their Subsidiaries in accordance with GAAP.“Extraordinary gains and losses” shall include for purposes of calculating EBITDA for compliance with the terms of this document, transition costs, restructure charges and any other gains or losses permitted by the Agent that result from the Borrowers’ execution of the Navy
